DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having application No. 17/520,258 of BURGE et al. for “Access Management and Reporting Technology” filed on November 05, 2021, which a Preliminarily Amendment submitted on July 18, 2022 has been examined.

Claims Status
Claim 1 is canceled. 
Claims 2-21 are newly introduced.
Claims 2-21 is pending.

Drawings
Drawings Figure 1-14C submitted on November 05, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 2 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,957,757 B1. The difference between patented narrower claim 1 and the pending broader claim 2 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 1 anticipate the broader claimed limitations of the instant application’s claim 2, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 8,957,757 B1:
Claim 2:  A lockbox comprising: a key storage location; a lock connected to the key storage location configured to allow or deny access to the key storage location; and one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: detecting a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and ii) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.

Claim 1:  An access management and reporting system comprising: a keysafe that is located outside of a building, the keysafe comprising: a user input device configured to receive user input of a passcode; a housing configured to secure a physical key that unlocks and locks a physical door of an entrance to the building; a communication module configured to perform two-way communication over a short-range wireless communication protocol; and a processor that is configured to control the housing to allow access to the physical key secured within the housing based on entry of a proper passcode through the user input device; a security system configured to monitor the building; a communication system that is located within the building, that is configured to perform, over the short-range wireless communication protocol, two-way communication with the communication module of the keysafe, and that is configured to perform two-way communication over a long-range communication protocol; and a server that is located remote from the building and the keysafe, that is configured to perform, over the long-range communication protocol, two-way communication with the communication system located within the building, that is configured to manage access to the keysafe, and that is configured to handle reporting related to access of the keysafe, wherein the server is configured to: receive input to program a new passcode for the keysafe, and based on the input to program the new passcode for the keysafe, send, over the long-range communication protocol to the communication system located within the building, the new passcode for the keysafe; wherein the communication system is configured to: receive, from the server over the long-range communication protocol, the new passcode for the keysafe, and cause storage of the new passcode for the keysafe such that entry of the new passcode at the user input device of the keysafe allows access to the physical key secured within the housing of the keysafe; wherein the processor of the keysafe is configured to, after storage of the new passcode, control the housing to allow access to the physical key secured within the housing based on entry of the new passcode through the user input device, the new passcode having been ineffective to allow access to the physical key secured within the housing prior to storage of the new passcode; wherein the communication system is configured to, based on entry of the new passcode through the user input device, send, over the long-range communication protocol to the server, a report that indicates the keysafe has been opened and that indicates the new passcode used to open the keysafe; wherein the server is configured to: receive, from the communication system over the long-range communication protocol, the report that indicates the keysafe has been opened and that indicates the new passcode used to open the keysafe, store, in electronic storage, the report received from the communication system, and handle reporting related to access of the keysafe based on the report received from the communication system; wherein the security system is configured to send, to the server, sensor data collected by the security system; and wherein the server is configured to: link sensor data from the security system with the report that indicates the keysafe has been opened by detecting a temporal relationship between the sensor data from the security system and the report that indicates the keysafe has been opened and linking, based on the detected temporal relationship, the sensor data from the security system with the report that indicates the keysafe has been opened, the temporal relationship including sensor data from the security system that covers a time period between a first amount of time prior to the report that indicates the keysafe has been opened and a second amount of time after the report that indicates the keysafe has been opened, analyze the sensor data from the security system linked with the report by comparing the sensor data from the security system with a set of one or more access rules that define security system events that are expected when the building is properly accessed using the keysafe, and verify whether access using the keysafe was proper based on the analysis by determining whether the building was properly accessed using the keysafe based on the comparison of the sensor data from the security system with the set of one or more access rules.


In view of the above, since the subject matters recited in the claim 2 of the instant application was fully disclosed in and covered by claim 1 of U.S. Patent No. 8,957,757 B1, allowing claim 2 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claim 2 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,230,374 B1. The difference between patented narrower claim 1 and the pending broader claim 2 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 1 anticipate the broader claimed limitations of the instant application’s claim 2, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 9,230,374 B1:
Claim 2:  A lockbox comprising: a key storage location; a lock connected to the key storage location configured to allow or deny access to the key storage location; and one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: detecting a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and ii) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.

Claim 1: An access management and reporting system comprising: a keysafe that is located outside of a building, the keysafe comprising: a user input device configured to receive user input of a passcode; a housing configured to secure a physical key that unlocks and locks a physical door of an entrance to the building; a communication module configured to perform two-way communication over a short-range wireless communication protocol; and a processor that is configured to control the housing to allow access to the physical key secured within the housing based on entry of a proper passcode through the user input device; a security system configured to monitor the building; a communication system that is located within the building, that is configured to perform, over the short-range wireless communication protocol, two-way communication with the communication module of the keysafe, and that is configured to perform two-way communication over a long-range communication protocol; and a server that is located remote from the building and the keysafe, that is configured to perform, over the long-range communication protocol, two-way communication with the communication system located within the building, that is configured to manage access to the keysafe, and that is configured to handle reporting related to access of the keysafe, wherein the processor of the keysafe is configured to control the housing to allow access to the physical key secured within the housing based on entry of a proper passcode through the user input device; wherein the communication system is configured to: detect that the proper passcode has been entered through the user input device to open the keysafe, and based on the detection that the proper passcode has been entered through the user input device to open the keysafe: control the security system to perform an operation related to a valid keysafe opening; and send, over the long-range communication protocol to the server, a report that indicates the keysafe has been opened and that indicates the proper passcode used to open the keysafe; wherein the security system is configured to perform the operation related to the valid keysafe opening based on the controlling; and wherein the server is configured to: receive, from the communication system over the long-range communication protocol, the report that indicates the keysafe has been opened and that indicates the new passcode used to open the keysafe, and store, in electronic storage, the report received from the communication system.


In view of the above, since the subject matters recited in the claim 2 of the instant application was fully disclosed in and covered by claim 1 of U.S. Patent No. 9,230,374 B1, allowing claim 2 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 9 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,934,636 B1. The difference between patented narrower claim 20 and the pending broader claim 9 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 20 anticipate the broader claimed limitations of the instant application’s claim 9, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 9,934,636 B1:
Claim 9:  A computer-implemented method comprising: detecting, by a lockbox that includes a key storage location and a lock connected to the key storage location configured to allow or deny access to the key storage location, a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and i1) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.




 
Claim 20: A computer-implemented method comprising: performing, by a communication system, two-way communication with a communication module, the communication module being configured to grant access to a building and perform two-way communication over a short-range wireless communication protocol, the communication module comprising: a user input device configured to receive user input of a passcode; and a processor that operates the communication module to grant access to the building based on receipt of a proper passcode by the user input device; performing, by the communication system, two-way communication with a server that is located remotely from the building, the communication module, and the communication system; detecting, by the communication system, that a proper passcode has been entered through the user input device; and based on the detection that the proper passcode has been entered through the user input device, controlling, by the communication system, a monitoring system to perform an operation related to granting access to the building through input of the proper passcode, the operation being different than enabling access to the building and the monitoring system being configured to monitor the building and collect sensor data.


In view of the above, since the subject matters recited in the claim 9 of the instant application was fully disclosed in and covered by claim 20 of U.S. Patent No. 9,934,636 B1, allowing claim 9 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 9 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,347,065 B1. The difference between patented narrower claim 11 and the pending broader claim 9 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 11 anticipate the broader claimed limitations of the instant application’s claim 9, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 10,347,065 B1:
Claim 9:  A computer-implemented method comprising: detecting, by a lockbox that includes a key storage location and a lock connected to the key storage location configured to allow or deny access to the key storage location, a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and i1) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.




 
Claim 11: A  computer-implemented method comprising: performing, by a communication gateway, communication with a communication module, the communication module being configured to grant access to a building and perform communication over a short-range wireless communication protocol; performing, by the communication gateway, communication with a server that is located remotely from the building, the communication module, and the communication gateway; based on communication with the communication module over the short-range wireless communication protocol, detecting, by the communication gateway, access to the building through the communication module; and based on the detection of access to the building through the communication module: controlling, by the communication gateway, a monitoring device to perform an operation related to granting access to the building through the communication module, the operation being different than enabling access to the building and the monitoring device being configured to monitor access to the building, and performing, by the communication gateway, communication with the server to indicate access to the building through the communication module.


In view of the above, since the subject matters recited in the claim 9 of the instant application was fully disclosed in and covered by claim 11 of U.S. Patent No. 10,347,065 B1, allowing claim 9 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claim 9 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,629,015 B1. The difference between patented narrower claim 10 and the pending broader claim 9 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 10 anticipate the broader claimed limitations of the instant application’s claim 9, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 10,629,015 B1:
Claim 9:  A computer-implemented method comprising: detecting, by a lockbox that includes a key storage location and a lock connected to the key storage location configured to allow or deny access to the key storage location, a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and i1) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.

 
Claim 10: A computer-implemented method comprising: performing, by a communication gateway, communication with a communication module, the communication module being configured to grant access to a building and perform communication over a short-range wireless communication protocol; performing, by the communication gateway, communication with a server that is located remotely from the building, the communication module, and the communication gateway; based on communication with the communication module over the short-range wireless communication protocol, detecting, by the communication gateway, that a particular type of authorized user has accessed the building through the communication module; and based on the detection of access to the building through the communication module: performing, by the communication gateway, communication with the server to indicate access to the building through the communication module; and performing an operation related to revoking access to the building by the particular type of authorized user.


In view of the above, since the subject matters recited in the claim 9 of the instant application was fully disclosed in and covered by claim 10 of U.S. Patent No. 10,629,015 B1, allowing claim 9 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claim 16 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,934,636 B1. The difference between patented narrower claim 19 and the pending broader claim 16 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 19 anticipate the broader claimed limitations of the instant application’s claim 16, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 9,934,636 B1:
Claim 16: A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: detecting, by a lockbox that includes a key storage location and a lock connected to the key storage location configured to allow or deny access to the key storage location, a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and i1) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.

 
Claim 19: A communication system comprising: at least one processor; and a non-transitory computer-readable storage medium configured to store instructions that, when executed by the at least one processor, cause the communication system to: perform two-way communication with a communication module, the communication module being configured to grant access to a building and perform two-way communication over a short-range wireless communication protocol, the communication module comprising: a user input device configured to receive user input of a passcode; and a processor that operates the communication module to grant access to the building based on receipt of a proper passcode by the user input device; perform two-way communication with a server that is located remotely from the building, the communication module, and the communication system; detect that a proper passcode has been entered through the user input device; and based on the detection that the proper passcode has been entered through the user input device, control a monitoring system to perform an operation related to granting access to the building through input of the proper passcode, the operation being different than enabling access to the building and the monitoring system being configured to monitor the building and collect sensor data.


In view of the above, since the subject matters recited in the claim 16 of the instant application was fully disclosed in and covered by claim 19 of U.S. Patent No. 9,934,636 B1, allowing claim 16 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 16 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,347,065 B1. The difference between patented narrower claim 1 and the pending broader claim 16 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 1 anticipate the broader claimed limitations of the instant application’s claim 16, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 10,347,065 B1:
Claim 16: A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: detecting, by a lockbox that includes a key storage location and a lock connected to the key storage location configured to allow or deny access to the key storage location, a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and i1) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.

 
Claim 1: A communication gateway comprising: at least one processer; and a computer-readable storage medium configured to store instructions that, when executed by the at least one processer, cause the communication gateway to: perform communication with a communication module, the communication module being configured to grant access to a building and perform communication over a short-range wireless communication protocol; perform communication with a server that is located remotely from the building, the communication module, and the communication gateway; based on communication with the communication module over the short-range wireless communication protocol, detect access to the building through the communication module; and based on the detection of access to the building through the communication module: control a monitoring device to perform an operation related to granting access to the building through the communication module, the operation being different than enabling access to the building and the monitoring device being configured to monitor access to the building, and perform communication with the server to indicate access to the building through the communication module.

In view of the above, since the subject matters recited in the claim 16 of the instant application was fully disclosed in and covered by claim 1 of U.S. Patent No. 10,347,065 B1, allowing claim 16 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 16 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,629,015 B1. The difference between patented narrower claim 1 and the pending broader claim 16 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claim 1 anticipate the broader claimed limitations of the instant application’s claim 16, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/520,258:
U.S. Patent No. 10,629,015 B1:
Claim 16: A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: detecting, by a lockbox that includes a key storage location and a lock connected to the key storage location configured to allow or deny access to the key storage location, a user device at a property; receiving, from a remote system, data that 1) indicates whether a user of the user device should be allowed access to the key storage location and i1) was generated a) given a determination, for the property from a plurality of properties, that the user device and the lockbox are physically located at the property and b) using a set of authorized users for the property that includes the user and an access control operation for the user device; and in response to receiving the data that indicates whether the user of the user device should be allowed access to the key storage location, selectively sending a signal to the lock to allow access to the key storage location or maintaining the lock in a locked position denying access to the key storage location.
Claim 1: A communication gateway comprising: at least one processer; and a non-transitory computer-readable storage medium configured to store instructions that, when executed by the at least one processer, cause the communication gateway to: perform communication with a communication module, the communication module being configured to grant access to a building and perform communication over a short-range wireless communication protocol; perform communication with a server that is located remotely from the building, the communication module, and the communication gateway; based on communication with the communication module over the short-range wireless communication protocol, detect that a particular type of authorized user has accessed the building through the communication module; and based on the detection of access to the building through the communication module: perform communication with the server to indicate access to the building through the communication module; and perform an operation related to revoking access to the building by the particular type of authorized user.


In view of the above, since the subject matters recited in the claim 16 of the instant application was fully disclosed in and covered by claim 1 of U.S. Patent No. 10,629,015 B1, allowing claim 16 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 3-8, 10-05 and 17-21 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art related to audible alarm for electric motors.

U.S. Publication No. 2002/0180582 A1 Nielsen, discloses a method and a system for controlling access to a location secured by a lock mechanism controlled by a lock control unit, which may provide a high degree of flexibility and a high level of security; the method comprises the steps of storing a first access code in the lock control unit, the first access code being indicative of a predetermined access right to the location; storing a second access code in a second storage means; using an electronic key device for requesting access to the location by initiating transmitting the access code from the second storage means to the lock control unit; comparing the transmitted second access code with the first access code; and if the first access code corresponds to the second access code, initiating operating the lock mechanism; the invention further relates to a method of managing a predetermined access right to a location. 
U.S. Publication No. 2003/0151493 A1 of Straumann et al, discloses access control system comprises a plurality of access control devices in each of which is stored an access code. Specific access codes and access rights for a plurality of access control devices are transmitted from an access control central unit over a mobile radio network to the mobile communication terminal of a user. Transmitted to the mobile communication terminal by an access control device to be passed is an access control device identification. In the mobile communication terminal, on the basis of the received identification, the access code and the access rights for the access control device to be passed are determined, and are transmitted to the access control device. The access control device clears the user for access if the received access rights suffice and the received access code agrees with the stored access code.

U.S. Publication No. 2004/0049406 A1 of Muncaster et al, discloses a system including an intelligent real estate sign having embedded processing functionality and a wireless communication device capable of receiving wireless electronic queries and programming instructions and for communicating with local and remote information sources about a real estate property and with controlling agents for reporting status. Further included is an electronic lock box controlling access to the real estate property and having an embedded wireless communication device capable of receiving messages and control signals from the real estate sign and from a property owner/occupant and/or real estate agents for reporting status. An earth battery may also be included, at least partially contained within the real estate sign and supplying power to the real estate sign.
U.S. Publication No. 2004/0219903 A1 of Despain et al, discloses a key control system includes at least one premise, a lockbox capable of securing a key to the premise and at least one mobile telephone associated with a user and having a stored access device program capable of communicating an access request to the lockbox. The premise is subject to authorized access by others, such as the user, based on preferences of an approval party established with the system. If specified by these preferences, the mobile telephone automatically initiates a communication to a selected destination to request approval of the access request.
U.S. Publication No. 2007/0290797 A1 of Harkins et al, discloses an access device for a system having at least one lock that is configured to receive instructions and to energize a lock mechanism to unlock the at least one lock and a computer is disposed at a remote location from the at least one lock and the access device. The computer is connected to a primary wireless communication path. The access device comprises at least one key configured for communicating with the computer via the primary wireless communication path and to communicate with the lock over a secondary wireless communications path and wherein the at least one key further is configured as authorized to unlock the at least one lock absent a de-authorizing instruction from the computer.
U.S. Publication No. 2008/0246587 A1 of Fisher, discloses an electronic lock box contains a secure compartment for storing dwelling keys to a structure, and is typically mounted outside the dwelling structure. When properly instructed, usually with a coded message, the dwelling key can be accessed by opening the door to the secure compartment; such message can be manually entered on a keypad, or a programmed electronic key device can make the process more automatic. A lock box system uses a transponder at a dwelling base station (typically within the dwelling structure) to relay lock box status or access event information over a short range radio from the lock box to a remote central computer by using a more traditional communication system that is available within the dwelling. Additional sensors can be used to monitor the status of vandalism attempts. Furthermore, the lock box/transponder communications may be programmed so as to allow detection if the lock box is stolen.
U.S. Publication No. 2010/0283579 A1 of Kraus et al, discloses a method of remotely operating a door lock. The method includes transmitting a first signal from a remote device to a router via a network; transmitting the signal from the router to a mesh network gateway; translating the signal from a network protocol to a mesh network protocol to produce a second signal; transmitting the second signal from the mesh network gateway to the door lock using radio frequency signaling over the mesh network; receiving the second signal at the door lock; and performing an operation at the door lock in response to the second signal being received by the door lock.
U.S. Publication No. 2011/0053557 A1 of Despain et al, discloses a key control system includes a lockbox having a locked area capable of securing a key for access to a premise, at least one mobile telephone assigned to a user and being programmed with an access device program capable of communicating an access request to the lockbox, and a central authority that administers at least privileges of users to access the lockbox and preferences of an approval party with rights to control access to the premise. The central authority can include one or more computers, including a server, with connections capable of receiving communications from the user via the mobile telephone. In response to an access request by the user via the mobile telephone to unlock the lockbox, the central authority reviews the approval party's preferences associated with the premise. If the central authority determines that the approval party's preferences require approval of the access request, the central authority contacts the responsible party and seeks approval. If the central authority determines that the approval party's preferences do not require approval of the access request, the central authority processes the user's access request in accordance with stored user privileges, and the access request is granted if it is authorized.
U.S. Patent No. 7,196,610 B2 of Straumann et al, discloses an access control system comprises a plurality of access control devices in each of which is stored an access code. Specific access codes and access rights for a plurality of access control devices are transmitted from an access control central unit over a mobile radio network to the mobile communication terminal of a user. Transmitted to the mobile communication terminal by an access control device to be passed is an access control device identification. In the mobile communication terminal, on the basis of the received identification, the access code and the access rights for the access control device to be passed are determined, and are transmitted to the access control device. The access control device clears the user for access if the received access rights suffice and the received access code agrees with the stored access code.
U.S. Patent No. 8,437,740 B2 of Despain et al, discloses a key control system includes at least one premise subject to authorized access by others based on preferences of an approval party, a lockbox having a locked area capable of securing a key for access to the premise and at least one mobile telephone associated with a user and having a stored access device program capable of communicating an access request to the lockbox. If specified in the preferences established by the approval party, the mobile telephone automatically initiates a communication to a selected destination to request approval of the access request.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	/SISAY YACOB/						September 09, 2022           Primary Examiner, Art Unit 2685